PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 16/409,519
Filing Date: May 10, 2019
Appellant(s): ZHANG et al.



__________________
Matthew E. Vale
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed May 19, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 1st, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
See the Office action dated February 1st, 2022 for details.
(2) Response to Argument
First, at pages 12-15 of the Appeal Brief, appellant argues that Lin et al. (‘683 A1) fails to disclose the currently claimed Mg weight content range of about 2.4% to 4.7%.  However, as has been noted in the rejections of record, Lin teaches at par. [011, 044, 0075, etc.] that the Mg range in the alloy is about 5.6 wt% to about 8 wt%.  In response to appellant’s allegation above, the examiner notes that the originally claimed and disclosed Mg weight content range is about 2.4% to about 7%.  This significantly overlaps with the disclosed range of Lin.  The Mg weight content range as first amended in the claims was about 2.4% to 5.2%, and the second amended, i.e. the currently claimed, Mg weight content range is about 2.4% to 4.7%. Furthermore, it is disclosed in the instant specification (page 3, paragraph [0010]) that “the improved welding alloys described herein can include about 2.4% or more, by weight, magnesium.”  In light of this information, there is no evidence or support on the record for any significant functional or patentable distinction between magnesium amounts of 2.4%, 4.7%, 5.2% 5.6% or 7.0% (or others within the originally-disclosed and claimed range of “about 2.4% to about 7%”) within appellant’s alloy.  Appellant has not provided any clear and convincing evidence or arguments to establish any semblance of unexpected or even significantly different results along the continuum of values for the amount of magnesium currently claimed (about 2.4% to 4.7%), or disclosed (about 2.4% to about 7%).  What has been properly set forth on the record, however, is a prima facie case of obviousness which clearly explains the teachings of the Lin reference, the differences between the reference and the instant claims, and a reasonable conclusion of obviousness based upon the teachings of the reference and the state of the art as a whole.  

It is important to note that the difference between the currently claimed magnesium upper limit of 4.7% and the specific magnesium amount of 5.6% disclosed by Lin et al. (‘683 A1) (paragraph [0006]) is less than 1% of the total weight amount of the entire alloy.  See also appellant’s arguments provided at page 13 of the Brief.  Because of this very small difference, this also would lead one to conclude that there is no significant functional or patentable difference between the instantly claimed and Lin et al. (‘683 A1)’s alloys, absent any clear and convincing evidence and/or arguments to the contrary. Furthermore, the examiner notes that Lin et al. (‘683 A1) in some embodiments discloses that the Mg content range of the welding wire may be not greater than 5.6% (end of paragraph [0070]) and even not greater than about 8.0 wt. %, which would obviously include the currently claimed Mg content range of about 2.4% to 4.7%.  Note again appellant’s specification, which teaches at paragraphs [007] and [0010], for example, that “the aluminum welding alloy includes about 2.4% or more, by weight, magnesium.”

	Finally, the appellant argues that the instantly claimed active element Ca content range allows for an improved welding efficiency (pg. 11 and 15-17 Brief). In response, the examiner notes that Lin et al. (‘683 A1) discloses that the weight content ranges of deoxidizers including Ca, Sr and Be (i.e. the active elements as claimed) in the alloy are generally up to about 0.05% (paragraph [0099]) which overlaps the claimed Ca range of 0.01-0.1%. Based upon this knowledge, the same or relatively similar improvement in welding efficiency would be expected by one of ordinary skill in the art as a result of the inclusion of deoxidizers such as Ca.  It is noted that the use of the descriptive phrase “surface active elements” in claims 1 and 3 to describe Calcium and Strontium, does not change the properties or function of these elements in any way.  The similar use of both Ca and Sr are disclosed in Lin et al. and described as “deoxidizers”, which also does not serve to change the actual properties or function of these elements.  These “deoxidizers” act upon the metal surface to which they are applied, i.e. as “surface active elements”. 
	The reliance upon MPEP 2112.01 [R-3] I as a basis for the ground of rejection to address the claimed welding efficiency as stated in the Office action dated February 1st, 2022 is proper and therefore maintained herein.  There is nothing on the record to effectively rebut this prima facie position.  Regarding the alleged difference in welding efficiency based upon the calcium content of Lin at par. [0099] as compared to Comparative example 1 in the instant application, appellant has not met nor addressed even the necessary minimum threshold in order to establish a functional property difference, namely demonstrating that any difference in properties must be explained and attributable only to the single difference in question, i.e. that of calcium.  Since appellant has not addressed this point, other factors such as fewer or greater elements in the composition, as well as processing protocol, could impact the final product and thus cannot be ruled out as the cause of any alleged differences.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/Weiping Zhu/
Primary Examiner, Art Unit 1733


Conferees:


/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733            

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                    

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.